Case 1:21-cv-00507-AJT-JFA Document 17-1 Filed 09/03/21 Page 1 of 1 PageID# 86




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                            Alexandria Division


 Enma Duarte,

 Plaintiff                                                        Case No.: 1:21-cv-00507

 v.

 Aguaviva of Alexandria, Inc.
 d/b/a Don Taco

 and Miguel A. Cordero,

 Defendants


                                       [PROPOSED] ORDER

        The Parties having settled this matter with this Court’s approval, and having stipulated to

the dismissal of this case, it is hereby:

        ORDERED AND ADJUDGED that this case is dismissed with prejudice, subject to this

Court’s retention of jurisdiction to enforce, if necessary, the Parties’ compliance with the terms

of the settlement agreement as outlined in the Stipulation of Dismissal, Dkt. No. 17.



        Entered this __ day of September 2021.                _____________________________
                                                              Anthony J. Trenga
                                                              United States District Judge
